Title: From George Washington to Lieutenant General Rochambeau, 21 August 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


					
						Sir,
						Head Quarters Orange Town 21st August 1780
					
					In the letter which I did myself the honor of writing to you the 16th I had only time to acknowledge the receipt of yours of the 10th; since which I have had the pleasure of successively receiving your two others of the 14th & 17th.
					
					In the idea of an operation against New York it has always been a fundamental principle with me, that there ought to be a naval superiority to give such a prospect of success as would justify the undertaking. Relying however upon a moral certainty of this event shortly happening, if you had found yourself in a condition to desire a commencement of operations previous to the arrival of the second division I should have concurred in it. The reflections you make on the difficulty of effecting a debarkation on Long Island without a naval superiority are natural and judicious from the view you must have of it; but from a knowledge in part of the local situation, and from particular inquiries of others, I think the debarkation would be practicable. From the shape of the ground on both sides and the narrowness of the Sound in several parts there are differents points of debarkation, and the Enemy could not with propriety uncover New York so much (especially if we had once thrown ourselves upon that Island) as to have a sufficient force on Long Island to give effectual opposition at each point. The attempt in question supposes a sufficient number of Boats collected to throw over at once a force superior to the part of the Enemy’s force opposed to you, which might I believe have been done. Their vessels might have been compelled to keep stations too remote to interrupt your descent by land batteries erected at different places on the main and on the intermediate Islands.
					But notwithstanding the practicability of such an operation, I intirely agree in opinion with you for several reasons that it will be best to defer the commencement of the enterprize till we get a superiority at Sea. One of the most powerful is, that you could not leave the fleet in security without a considerable part of the land force to co-operate with it, and in this case our collective force would be smaller than were requisite to act with vigor and confidence.
					As to the particular mode of operating against New York we may at this time combine different possibilities; but we cannot fix a definitive plan. There are three ways in which we may accomplish our purpose—by acting in the first instance with our whole force on York Island—by beginning our operations against Brookline with the principal part of our force leaving a corps of observation for the security of our communications &ca well intrenched on York Island or on the main—by dividing our force into two parts to act against the works on both Islands at once. Which of these plans will be preferable must depend on the time we begin to act, and the force we have to act with. If these circumstances correspond with our wishes, I should prefer the last of the three plans. In this case we ought if possible, as a preliminary, to establish ourselves on the Island of New York, and then detach to Long Island a force equal to the whole which the Enemy may be able to bring to act there. In taking post on Long Island a force equal to the whole of the Enemy

may be prudent to guard against possibilities; but after we have taken post and the usual precautions, two thirds of their whole force will, in my opinion, be sufficient both for security and for the reduction of the works there. Notwithstanding the facility with which the Enemy can pass from one Island to the other, they will never hazard to withdraw more than two thirds of their force from York Island to attack the Corps on Long Island, while there was an Army of more than their whole force in front ready to fall upon the remainder. This would be to expose their essential point where all their Magazines are, to too imminent hazard. Nor even with their whole force would they have great hopes of success against two thirds of the number in intrenchments.
					These Sir, are my sentiments which I am happy to find in the main correspond with yours. A naval superiority we both consider as the basis of offensive operations—we both propose the same distribution of force, if circumstances will permit, with only this difference, that I think a smaller number will suffice for Long Island.
					I ardently desire that the interview you mention could take place. I am sensible it would infinately facilitate our arrangements, and it would gratify the extreme desire I feel of assuring you and the Admiral personally, of my esteem—But to my great mortification and regret there are difficulties in the way not easily surmounted. We are about Ten Miles from the Enemy—Our popular government imposes a necessity of great circumspection—If any misfortune should happen in my absence it would be attended with every inconvenience. I will however endeavour, if possible, and as soon as possible, to meet you at some convenient rendezvous. I intreat you to inform me in your next to what distance the Admiral and yourself would think it prudent to absent yourselves from the fleet and army.
					In one of my last I informed you that Sir Henry was preparing an embarkation—of which it appears you had also received advice. I have received several pieces of similar intelligance, and there has been lately a very hot press for Seamen. I cannot however suppose that he has resumed his intention to attack you, as it would imply too much inconsistency—Tis suspected by some that he is making a detachment to the West Indies; if he means any thing serious this seems to me as probable as any other supposition—but I doubt his having any thing serious in view.
					I am much obliged to you Sir for the frankness with which you have given me your opinions, and for the favorable sentiments you entertain of me. Your conduct since your arrival has confirmed the prepossessions your reputation had given me of your abilities—and I promise myself from them, from your counsel, and from your exertions, the most important advantages to the common cause. Let me intreat you

will oblige me with the former upon all occasions, and be assured of the perfect esteem and attachment with which I have the honor to be—Sir Your Most Obet & humble Servant
					
						Go: Washington
					
				